Citation Nr: 0313297	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  02-07 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for major depressive 
disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1999 to August 
2000.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which continued a 50 percent disabling rating 
for major depressive disorder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The veteran's major depressive disorder is currently 
productive of occupational and social impairment with 
deficiencies in most areas, such as work, family relations, 
thinking and mood, due to such symptoms as: near continuous 
panic and depression; anger; difficulty in establishing and 
maintaining effective relationships; and difficulty in 
adapting to stressful circumstances.


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for major depressive 
disorder have been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, Part 4, 
including § 4.130, Diagnostic Code 9434 (2002). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act

Initially the Board notes that consideration has been given 
to the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)].  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45, 620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Except for provisions pertaining to claims to reopen 
based upon the submission of new and material evidence, which 
are not applicable in the instant case, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The current standard of review for all claims is as follows.  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  

In the May 2002 rating decision and June 2002 statement of 
the case (SOC), the RO denied the increased rating claim on 
the substantive merits, based on the standard of review 
articulated in this decision.  The Board finds, therefore, 
that the RO has adjudicated the veteran's claim under the 
correct standard.  

The Board will apply the current standard in adjudicating the 
veteran's claim.  VA has a duty to notify the claimant and 
his or her representative of any information and evidence 
needed to substantiate and complete a claim.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 [now codified as amended at 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002)].  After having 
carefully reviewed the record on appeal, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied.  Review of the record shows that in a January 2002 
Report of Contact, the RO notified the veteran of the VCAA. 
The RO further informed the veteran what evidence was needed 
to substantiate his claim, what evidence they would obtain, 
and which evidence the veteran would need to furnish.  In a 
January 2002 follow-up letter, the RO again notified the 
veteran of the enactment of the VCAA, as well as what 
evidence they currently had in support of his claim and what 
evidence the veteran was to furnish pursuant to their January 
2002 conversation.  The rating criteria necessary to 
establish entitlement to an increased rating were provided in 
the June 2002 SOC. 

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  The 
veteran's DD-214, service medical records, and service 
personnel records have been associated with the claims 
folder.  In reports of contact dated in October 2001 and 
January 2002, the veteran indicated that he had not sought 
any private medical care and had received all his treatment 
at the Houston VA Medical Center (VAMC). The Houston VAMC 
outpatient treatment records have been obtained and 
associated with the claims folder.  In a March 2002 
statement, the veteran indicated that he had "no other 
medical evidence to be considered."  The veteran was 
afforded a VA examination in connection with his increased 
rating claim in April 2002.   Finally, the veteran testified 
before the undersigned Veterans Law Judge in a February 2003 
Travel Board hearing.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  The veteran has not identified, and the Board is 
not aware of, any additional outstanding evidence.  In sum, 
the facts relevant to the veteran's claim have been properly 
developed, and there is no further action to be undertaken to 
comply with the provisions of the VCAA and the implementing 
regulations. See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) ("Both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary.").  Therefore, there is no reasonable 
possibility that any further development could substantiate 
the claim.  Accordingly, the Board will address the merits of 
the veteran's claim.

Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

Background

The pertinent history is as follows.  In a December 2000 
rating decision, the veteran was granted service connection 
for major depressive disorder and a 50 percent disability 
rating was assigned from August 2000.  That decision was 
based on evidence that included service medical records, the 
veteran's DD-214, and a VA examination report dated in 
October 2000, which diagnosed the veteran with major 
depressive disorder.   The veteran filed a request for an 
increased rating in July 2001.  In an October 2001 rating 
decision, the 50 percent disabling rating was continued.  The 
veteran again requested an increased rating in December 2001.  
The 50 percent rating was continued in a May 2002 rating 
decision.  The veteran disagreed with the 50 percent rating 
and initiated this appeal

Analysis

The veteran's major depressive disorder is currently rated 
under 38 C.F.R. § 4.130, Diagnostic Code 9434, as 50 percent 
disabling.  A 70 percent disability evaluation is warranted 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration finds that the veteran's 
major depressive disorder, more closely approximates the 
criteria for the next higher 70 percent rating.  See 
38 C.F.R. §§ 4.3, 4.7.   In this regard, upon VA examination 
in October 2000, the veteran reported feelings of depression, 
problems with his memory, and difficulty sleeping. Mental 
status examination revealed a significantly depressed 
individual.  At the outset of the interview, the veteran's 
affect was blunted and constricted.  The veteran's thought 
process was coherent and he was without symptoms of a 
psychotic process.  The veteran denied any suicidal or 
homicidal ideations.  The veteran was diagnosed with major 
depressive disorder and assigned a Global Assessment of 
Functioning Scale Score (GAF) of 50, which according to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition of the American Psychiatric Association (DSM-IV), is 
indicative of serious symptoms or serious impairment in 
social, occupational, or school functioning.  See 38 C.F.R. 
§ 4.130.  

A July 2001 lay statement from P.P., indicated that he was a 
coworker of the veteran and that the veteran's work patterns 
were irregular.  P.P. further indicated the veteran would 
forget basic principles of electronics.

VA outpatient treatment records dated between October 2000 
and September 2001
show continued treatment for major depressive disorder.  
Specifically, the records contain numerous complaints of 
insomnia, anxiety, depression, anger, and forgetfulness.  
Progress notes contain evidence of an anxious affect or 
dysthymic affect on repeated occasions.  The veteran's 
judgment, mood, memory, and concentration were rated as fair.  
The veteran's GAF ranged between 50 and 70, which were 
indicative of serious symptoms and some mild symptoms.  Other 
serious symptoms noted were as follows: in July 2001, the 
veteran reported feeling down all the time and not sure if he 
could handle stress; in August 2001, the veteran indicated 
that he had come close to suicide in the past and went so far 
as having razors and drugs in front of him; and in September 
2001, the veteran was found to have significant cognitive 
interference of complex processing most likely a result of 
his psychiatric diagnoses.

Employee records dated in December 2001 from T.C.H. show the 
veteran failed to meet the minimum requirements as outlined 
on the development plan and annual performance review.  It 
was specifically noted that the veteran had to develop self-
confidence, learn to make his own decisions, and request 
guidance only as appropriate.  The veteran's employer also 
noted the veteran spent excessive time on the simplest of 
tasks and must learn to take a proactive role.  It was 
highlighted that the veteran's passive approach to work 
created an appearance of apathy towards the job.  The veteran 
annotated this portion and indicated that the apathy was due 
to depression and medication.

VA outpatient treatment records dated between November 2001 
and January 2002 showed a decline in the veteran's mental 
health.  The veteran complained of constant stress, feeling 
bad, crying spells, and an inability to concentrate at work. 
His GAF was recorded as 55, which according to the DSM-IV, is 
indicative of moderate symptoms and moderate difficulty in 
social or occupational school function.

In February 2002, the veteran was brought to St. Luke's 
Hospital by his co-workers.  The veteran was found laying in 
a hallway at work.  Co-workers reported the veteran was 
confused and agitated.  Admission paper work noted the 
veteran had an acute anxiety and panic attack.  The veteran 
was diagnosed with depression and bipolar disorder.

Upon VA examination in April 2002, the veteran reported 
continued difficulties with depression and a variety of 
physical symptoms.  His February 2002 hospital admission was 
noted.  The veteran stated he had difficulty concentrating at 
work and getting along with his supervisors.  The veteran 
also reported feelings of anger when he had a difficult time 
remembering.  He indicated that he had decreased energy 
levels, decreased interest in activities, difficulty 
sleeping, and a recent weight gain.  The veteran stated he 
would at times make small cuts on himself to relieve tension.  
The veteran denied suicidal ideation, but stated he would be 
better off dead.  The examiner noted that the veteran did not 
like being around people and spent days when he wasn't at 
work sitting in his bed.  The examiner indicated that the 
veteran reported hearing sounds but had no clearly formed 
hallucinations. Mental status examination indicated the 
veteran's motor activity was decreased, eye contact was 
limited, speech was slow, and his mood was depressed. The 
veteran was assigned a GAF of 44, which according to the DSM-
IV is indicative of serious symptoms.

Finally, in February 2003, the veteran presented testimony 
before the undersigned Veterans Law Judge.  The veteran 
testified that he was suffering from blackouts, difficulty 
sleeping, and severe panic attacks.  The veteran stated he 
worked at T.C.H. on a 40-hour per week basis.  

In the instant case, based on the aforementioned evidence, 
while a 70 percent rating is appropriate, a 100 percent 
disability evaluation is not warranted.  There has been no 
showing of total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; an inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
or disorientation to time or place.  Findings of memory loss 
and difficulty concentrating are reflected in the increased 
70 percent evaluation.  Further, in various statements and 
testimony, the veteran has stated that he continues to be 
employed on a 40 hour a week basis.  Moreover, neither the 
veteran nor his representative have contended that his major 
depressive disorder has increased in severity to such an 
extent as to warrant a total disability rating.

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's major 
depressive disorder and its effects on the veteran's earning 
capacity and ordinary activity. See 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.41.  Should the veteran's disability picture change 
in the future, he may be assigned a higher rating. See 
38 C.F.R. § 4.1  

The evidence does not reflect that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 

ORDER

Entitlement to a 70 percent disability rating for major 
depressive disorder is granted subject to controlling 
regulations affecting the payment of monetary awards.  



		
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

